Citation Nr: 0923416	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from January 1953 to December 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).   

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in May 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military 
service.

2.  The Veteran's current bilateral hearing loss and tinnitus 
are causally related to active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must consider the credibility of the Veteran's 
testimony in light of all the evidence in the file.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).  In addition, when 
service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the Veteran's records appear to have been destroyed in 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in July 1973.  The file contains only his 
separation examination which was normal.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran 's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss as a result 
of being exposed to noise from tanks and cannons in service.  
He presented testimony to that effect during the hearing held 
in May 2009.  The Board acknowledges that exposure to noise 
is consistent with the Veteran's service in an ordnance 
battalion, as noted on his DD 214.  In giving due 
consideration to the places, types, and circumstances of the 
Veteran's service, noise exposure is conceded.  See 
38 U.S.C.A. § 1154(a).  

The evidence with respect to whether the Veteran currently 
has a disability due to the noise exposure in service 
includes the report of an audiology examination conducted by 
the VA in August 2008 which reflects that the examiner noted 
that the Veteran had a history of noise exposure in service.  
On examination, the Veteran was noted to have an asymmetric 
hearing loss which was severe to profound in the right ear, 
and moderate to severe in the left ear.  However, the 
examiner stated that there were no service medical records in 
the claims file, and on that basis concluded that the hearing 
loss and tinnitus were not caused by or a result of noise in 
the military. 

On the other hand, the report of a medical opinion prepared 
by a private otolaryngologist, Roy Carlson, M.D., provides a 
favorable medical opinion.  The report reflects that the 
doctor noted that the Veteran had no family history of 
hearing loss, but had significant noise exposure during his 
time in the military where he reportedly was exposed to the 
noise of cannon and tank fire without hearing protection.  
Following examination, the physician rendered diagnoses 
including noise induced hearing loss.  The physician stated 
that the hearing loss was significant, and was 
multifactorial, with causes which included noise, age and 
otosclerosis.  He concluded that "Based on the history I 
believe that noise is a significant cause of his loss to a 
reasonable degree of medical certainty."  

The Board notes that there is a credible history of hazardous 
noise exposure in service, and a medical opinion linking 
current hearing loss disability to service.  Logically, the 
tinnitus would be related to service noise exposure as well.  
Although there is another opinion which weighs against the 
claim, the Board concludes that reasonable doubt may be 
resolved in the Veteran's favor.  In summary, the evidence 
reasonably shows that the Veteran has hearing loss and 
tinnitus which were caused by exposure to noise during 
service.  Accordingly, the Board concludes that bilateral 
hearing loss and tinnitus were incurred in service.


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for bilateral tinnitus is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


